Exhibit 10.2

EMPLOYMENT AGREEMENT

BETWEEN

KORN/FERRY INTERNATIONAL

AND

ROBERT ROZEK



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

  

Employment.

     3   

2.

  

Term.

     3   

3.

  

Position, Duties and Responsibilities.

     3   

4.

  

Compensation.

     3      

(a)        Base Salary.

     3      

(b)        Annual Cash Incentive Award.

     4      

(c)        Long-Term Incentive Program.

     4      

(d)        Sign-On Bonus.

     5   

5.

  

Employee Benefit Programs and Perquisites.

     6      

(a)        General.

     6      

(b)        Reimbursement of Business Expenses; Car Allowance.

     6      

(c)        Conditions of Employment.

     6      

(d)        Relocation Benefits.

     6   

6.

  

Termination of Employment.

     6      

(a)        Death; Disability.

     6      

(b)        Termination by the Company for Cause or Voluntary Termination by
Executive.

     7      

(c)        Termination by the Company Without Cause or by Executive for Good
Reason Within 12 Months After the         Start Date.

     7      

(d)        Termination by the Company Without Cause or by Executive for Good
Reason Prior to Change in Control         or More Than 12 Months After a Change
in Control.

     8      

(e)        Following a Change in Control, Termination by the Company Without
Cause or by Executive for Good Reason.

     9      

(f)        Termination by the Company upon Expiration of the Term.

     10      

(g)        Other Programs.

     11      

(h)        Conditions to Receipt of Benefits Under Section 6.

     11      

(i)        Certain Definitions.

     12   

7.

  

Section 409A Compliance.

     13      

(a)        General.

     13      

(b)        Reimbursements.

     13      

(c)        Exemptions.

     14   

8.

  

No Mitigation; No Offset.

     14   

9.

  

Confidential Information; Cooperation with Regard to Litigation.

     14      

(a)        Nondisclosure of Confidential Information.

     14      

(b)        Definition of Confidential Information.

     15      

(c)        Cooperation in Litigation.

     15   

10.

  

Nonsolicitation.

     15   

11.

  

Remedies.

     15   

12.

  

Resolution of Disputes.

     16   

13.

  

Indemnification.

     16      

(a)        Company Indemnity and Insurance.

     16      

(b)        No Presumption Regarding Standard of Conduct.

     17      

(c)        Liability Insurance.

     17   

14.

  

Expenses of Counsel for Executive.

     17   

15.

  

Assignment; Binding Nature.

     17   

16.

  

Representations.

     17   

 

1



--------------------------------------------------------------------------------

17.

  

Entire Agreement.

     17   

18.

  

Amendment or Waiver.

     17   

19.

  

Severability.

     18   

20.

  

Survivorship.

     18   

21.

  

Governing Law.

     18   

22.

  

Counterparts and Facsimile.

     18   

23.

  

Notices.

     18   

 

2



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
February 6, 2012, by and between KORN/FERRY INTERNATIONAL, a Delaware
corporation with its principal offices in Los Angeles, California (the
“Company”), and ROBERT ROZEK, an individual (the “Executive”) and will, subject
to Section 2, become effective on the Start Date.

1. Employment. Subject to Section 2, the Company agrees to employ Executive and
Executive agrees to be employed by the Company upon the terms and conditions set
forth in this Agreement.

2. Term. Subject to the satisfactory completion (in the Company’s sole
determination) of the Company’s background screening process of the Executive,
the initial term of Executive’s employment under this Agreement will begin on a
date mutually agreed upon by the Company and Executive (the “Start Date”), which
date shall be no later than February 25, 2012, and end on April 30, 2015 (the
“Term”). Following the expiration of the initial Term, the Term will
automatically renew for successive terms of one year each unless either
Executive or the Company notify the other in writing of intent not to renew, no
less than ninety (90) days prior to the expiration of the initial or subsequent
Term. The Executive’s employment shall be on an at-will basis and,
notwithstanding anything in this Section 2 to the contrary contained herein, the
Company may terminate the Term and Executive’s employment, with or without
Cause, for any reason or no reason and with, or without advance notice, and
Executive may terminate the Term and his employment at any time, for any or no
reason, with or without Good Reason upon thirty (30) days advance written notice
to the Company, subject to compliance with this Agreement.

3. Position, Duties and Responsibilities. Executive will serve as Executive Vice
President and Chief Financial Officer with duties and responsibilities customary
to such offices and shall report to the Company’s Chief Executive Officer (the
“CEO”). At the request of the CEO, Executive will serve as an officer or
director of the Company’s subsidiaries and other affiliates without additional
compensation. Executive will devote substantially all of Executive’s business
time and attention to the performance of Executive’s obligations, duties and
responsibilities under this Agreement. Subject to Company policies applicable to
senior executives generally, and with the specific approval of the Company’s
Chief Executive Officer, Executive may engage in personal, charitable,
professional and investment activities, including serving on the board of
directors of other companies or entities, to the extent such activities do not
conflict or interfere with Executive’s obligations to, or Executive’s ability to
perform the normal duties and functions of Executive pursuant to this Agreement.

4. Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s compensation during the Term shall be as
follows:

(a) Base Salary. Executive shall be entitled to receive a base salary of
$39,583.33 per month (his “Base Salary”) ($475,000 on an annualized basis, his
“Annual Base Salary”), paid in accordance with the Company’s regular payroll
practices. The Board and/or the Compensation Committee of the Board (the
“Compensation Committee”), acting in its discretion, may increase Executive’s
Base Salary at any time, but such Base Salary may not be

 

3



--------------------------------------------------------------------------------

decreased unless the Board and/or the Compensation Committee implements an
across-the-board reduction in compensation for all “named executive officers” of
the Company (as defined under Item 402 of Regulation S-K and to the extent
employed by the Company at that time), in which case Executive’s compensation
shall be ratably reduced, provided, however, that no such across-the-board
reduction instituted within twelve (12) months of the Start Date shall be
applicable to Executive.

(b) Annual Cash Incentive Award. Executive will participate in the Company’s
annual cash incentive plan established for senior executives with an annual
target cash award equal to 100% of the Annual Base Salary, with the ability to
earn up to a maximum cash award equal to 200% of the Annual Base Salary.
Executive’s annual cash incentive award will be payable at such time as annual
cash incentive awards are paid to executive officers generally, but not later
than 120 days after the end of the fiscal year for which such award is earned.
The annual performance targets for the cash award shall be set by the Board
and/or the Compensation Committee. Notwithstanding anything herein to the
contrary, for the first year of his employment, Executive will receive a
guaranteed cash incentive award of no less than $275,000 (the “Guaranteed
Bonus”), which amount will be paid in twelve (12) equal semi-monthly
installments following the Start Date, with each installment contingent upon
Executive’s continued active and full-time employment as of each such
installment date. Should Executive’s actual annual cash incentive award for
either FY2012 or FY 2013 exceed the portion of the Guaranteed Bonus paid in such
fiscal year, the additional amount shall be paid as set forth in the second
sentence of this Section 4(b).

(c) Long-Term Incentive Program. Executive may, from time to time, be awarded,
subject to the approval of the Board and/or the Compensation Committee, equity
incentives with respect to shares of the Company’s common stock and/or
participate such other long-term incentive compensation program(s) as the
Company may maintain for its executive officers. Such annual equity incentives
shall be awarded at the same time annual equity grants are awarded to the
Company’s other executive officers, beginning with grants attributable to
performance for the firm’s 2012 fiscal year The terms of Executive’s
participation in such long-term incentive compensation program(s) shall be
determined by the Board and/or the Compensation Committee, and shall be
consistent with the terms of this Section 4(c).

(1) Executive shall be entitled to receive a one-time restricted stock unit
award, subject to the approval by the Board and /or Compensation Committee,
covering a number of shares having a value on the grant date of the award (as
determined by the Board and/or the Compensation Committee) equal to $1,050,000.
Such restricted stock unit award will vest in four equal annual installments on
the 1st, 2nd, 3rd and 4th anniversaries of the date of the grant thereof,
subject to Executive’s continuous active full-time employment with the Company
through each vesting date. The date of grant of the award will be the later of
the Start Date or the date the award is approved by the Board and /or
Compensation Committee. All other terms of the award shall be determined by the
Board and/or the Compensation Committee.

(2) At the same time awards are made to the Company’s other executive officers
with respect to performance for the Company’s 2012 fiscal year, Executive shall
be eligible to receive a grant of restricted stock or restricted stock units,
covering a number of shares having a value on the grant date of the award (as
determined by the Board and/or the

 

4



--------------------------------------------------------------------------------

Compensation Committee) equal to 50% of the Annual Base Salary. Such grant will
vest in four installments on the 1st, 2nd, 3rd, and 4th anniversaries of the
date of the grant thereof, subject to Executive’s continuous employment with the
Company through each vesting date. All other terms of the award shall be
determined by the Board and/or the Compensation Committee.

(3) At the same time awards are made to the Company’s other executive officers
with respect to performance for the Company’s 2012 fiscal year, Executive shall
be eligible to receive an award of restricted stock units subject to
performance-based vesting criteria (“Performance Shares”), covering a number of
shares with a value on the grant date of the award (as determined by the Board
and/or the Compensation Committee) at target performance equal to 50% of the
Annual Base Salary, which Performance Shares will be earned at the end of, and
based on the Company’s performance during, a performance period of 3 years (the
“Performance Period”) and subject to Executive’s continuous employment with the
Company through the vesting date. All other terms of the award shall be
determined by the Board and/or the Compensation Committee and shall be
consistent with the terms and conditions of the performance shares, if any,
granted to the Company’s CEO for the same Performance Period.

(4) Beginning with the Company’s 2013 fiscal year, the Compensation Committee
shall have the discretion to change the form and/or mix of long-term
compensation awards Executive is eligible to receive (which may include time
and/or performance-based equity awards and/or a long-term performance-based cash
incentive program); provided, however, that (i) Executive’s aggregate annual
target long-term incentive opportunity (under all such plans/programs taken
together and based upon the amount that could be realized if the target level of
performance is achieved) is equal to 100% of the Annual Base Salary or (ii) such
plans/programs provide Executive with an equivalent long-term incentive
opportunity (as determined by the Compensation Committee in its sole
discretion). All other terms of the award shall be determined by the Board
and/or the Compensation Committee and shall be consistent with the terms and
conditions of the performance shares, if any, granted to the Company’s other
executive officers generally for the same Performance Period.

(d) Sign-On Bonus. Executive shall be paid a lump sum sign-on bonus payment of
up to a gross amount of $628,000 (the “Sign-On Bonus”) (the ultimate amount of
which shall be determined by the amount Executive actually pays, if anything, to
discharge and cancel any principal amount due on a promissory note with his
immediately preceding employer), which Sign-On Bonus shall be paid promptly upon
notice from Executive to the Company of the actual amount Executive is required
to pay to his immediately preceding employer, and which Sign-On Bonus Executive
shall only be required to repay to the Company (x) in full within 30 days
following Executive’s termination of employment with the Company under the
circumstance described in Section 6(b) below prior to the first anniversary of
the Start Date, (y) with respect to 66.6% of the gross amount thereof within 30
days following Executive’s termination of employment with the Company under the
circumstance described in Section 6(b) below on or after the first anniversary
of the Start Date and prior to the second anniversary of the Start Date,
(z) with respect to 33.3% of the gross amount thereof within 30 days following
Executive’s termination of employment with the Company under the circumstance
described in Section 6(b) below on or after the second anniversary of the Start
Date and prior to the third anniversary of the Start Date.

 

5



--------------------------------------------------------------------------------

5. Employee Benefit Programs and Perquisites.

(a) General. Executive will be eligible to participate in such employee benefit
plans, arrangements and programs maintained by the Company from time to time for
the benefit of its senior executives generally, including four weeks paid
vacation and three weeks paid sick leave.

(b) Reimbursement of Business Expenses; Car Allowance. Executive is authorized
to incur and be reimbursed for reasonable expenses in accordance with the
Company’s written policy in carrying out Executive’s duties and responsibilities
under this Agreement. . All reimbursements provided under this Agreement shall
be subject to the conditions set forth in Section 7(b).

The Company shall pay to Executive a car allowance of $450 per month.

(c) Conditions of Employment. Executive’s place of employment will be at the
Company’s corporate headquarters currently in Los Angeles, California, subject
to the need for reasonable business travel.

(d) Relocation Benefits. The Company will either pay directly to a third party
or reimburse Executive for the following: (1) packing/moving Executive’s
household goods and cars from his current residence to Los Angeles, California;
(2) one-way business class air travel for Executive and his spouse and children
for their trip from his current residence to Los Angeles, California; (3) two
house-hunting trips for Executive and his spouse from his current residence to
Los Angeles, including round-trip business class air travel, hotel, rental car
and reasonable other expenses; (4) reasonable temporary housing expenses in Los
Angeles until Executive’s current residence is sold or, if earlier, until
June 30, 2012; and (5) reimbursement of up to $100,000 actual expenses incurred
to terminate Executive’s home lease in New York, subject to Executive’s
providing the Company reasonable supporting documentation. All amounts payable
to Executive under this Section 5(d) that constitute taxable income to Executive
shall be reimbursed as soon as practicable after Executive incurs such expense
and submits reasonable supporting documentation thereof (which shall be
submitted within ninety (90) days of the incurrence of the expense), but in no
event later than the end of the calendar year next following the date the
expense was incurred.

6. Termination of Employment.

(a) Death; Disability. If Executive’s employment with the Company terminates by
reason of Executive’s death or of Executive’s Disability, then the Company will
pay to Executive’s estate Executive’s Accrued Compensation within 30 days after
the Executive’s termination (with the payment date during such 30 day period to
be determined by the Company in its sole discretion), and all outstanding equity
incentive awards held by Executive (but expressly excluding any Performance
Shares and Executive’s benefits, if any, under the Executive Capital
Accumulation Plan) at the time of Executive’s death will become fully vested
and, to the extent applicable, shall remain exercisable until the earlier of
(A) the date that is two (2) years after the date of Executive’s death or
(B) its originally scheduled expiration date, but no earlier than one year after
the Executive’s death. Additionally, Executive’s estate

 

6



--------------------------------------------------------------------------------

shall be entitled to a pro rata portion of Executive’s target annual cash
incentive award established for the fiscal year in which Executive’s employment
terminates due to death (based on the proportion that the number of days of
Executive’s actual service to the Company during such fiscal year bears to the
number of days in such fiscal year). Executive’s estate shall also be entitled
to receive the number of Performance Shares that would have been earned if
Executive had served the Company for the entire Performance Period and the
Company’s performance during such period had been the target performance for the
Performance Period. To the extent Executive and/or Executive’s covered
dependent(s) continue to participate in the Company’s group health plan(s) after
Executive’s death pursuant to COBRA, the Company will provide reimbursement of
COBRA coverage premiums in accordance with the provisions of Section 7 paid by
Executive’s covered dependent(s) so that such covered dependent(s) enjoy
coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company, for as long as such coverage is required to be made
available under COBRA. Additionally, following such termination of employment,
Executive shall not be required to repay the Sign On Bonus.

(b) Termination by the Company for Cause or Voluntary Termination by Executive.
If (i) the Company terminates Executive’s employment for Cause, or
(ii) Executive voluntarily terminates Executive’s employment without Good
Reason, then the Company shall pay to Executive his Accrued Compensation through
the date Executive’s employment terminates within the time period permitted by
applicable law. For the avoidance of doubt, in connection with such a
termination prior to the third anniversary of the Start Date, Executive shall be
required to repay to the Company all or a portion of the Sign-On Bonus as and in
the manner specified in Section 4(d).

(c) Termination by the Company Without Cause or by Executive for Good Reason
Within 12 Months After the Start Date. If Executive’s employment is terminated
prior to a “Change in Control” (as defined in Schedule A) and within twelve
(12) months following the Start Date, (i) by the Company without Cause and for a
reason other than Executive’s Death or Disability, or (ii) by Executive for Good
Reason, then the Company shall pay to Executive within 30 days after the
Executive’s termination ( with the payment date during such 30 day period to be
determined by the Company in its sole discretion Executive’s Accrued
Compensation, and a pro rata portion of Executive’s target annual cash incentive
award established for the fiscal year in which Executive’s employment terminates
(based on the number of days of Executive’s actual service to the Company during
such fiscal year), and

(1) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s covered dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company; and

(2) the equity awards granted to Executive pursuant to Sections 4(c)(1), (2) and
(3), but no other equity incentives held by Executive on the date Executive’s
employment terminates, will become fully vested as of the date Executive’s

 

7



--------------------------------------------------------------------------------

employment terminates (assuming the target level of performance for the
Performance Shares). Additionally, following such termination of employment,
Executive shall not be required to repay the Sign On Bonus.

(d) Termination by the Company Without Cause or by Executive for Good Reason
Prior to Change in Control or More Than 12 Months After a Change in Control. If
Executive’s employment is terminated more than 12 months after the Start Date
and prior to a “Change in Control” (as defined in Schedule A), or more than 12
months after the date on which a Change in Control occurs, (i) by the Company
without Cause and for a reason other than Executive’s Death or Disability, or
(ii) by Executive for Good Reason, then the Company shall pay to Executive
within 30 days after the Executive’s termination (with the payment date during
such 30 day period to be determined by the Company in its sole discretion)
Executive’s Accrued Compensation and a pro rata portion of Executive’s target
annual cash incentive award established for the fiscal year in which Executive’s
employment terminates (based on the number of days of Executive’s actual service
to the Company during such fiscal year), and

(1) the Company shall pay to Executive cash payment equal to one (1) time
Executive’s then current Annual Base Salary, payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s covered dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company;

(3) the equity awards granted to Executive pursuant to Sections 4(c)(1), (2) and
(3) will become fully vested as of the date Executive’s employment terminates
(assuming the target level of performance for the Performance Shares);

(4) outstanding equity incentive awards held by Executive (other than the equity
awards granted to Executive pursuant to Sections 4(c)(1), (2) and (3) and any
other Performance Shares) and all of Executive’s benefits under the Executive
Capital Accumulation Plan at the time of Executive’s termination that would have
vested in the twelve (12) months following the date Executive’s employment
terminates (in each case, as if such incentives and benefits permitted
proportionate vesting in monthly increments rather than any longer increment)
will become fully vested as of the date Executive’s employment terminates and,
to the extent applicable, shall remain exercisable until the date that is the
earlier of (x) two (2) years after the date Executive’s employment terminates
and (y) its originally scheduled expiration date; and

(5) other than with respect to the Performance Shares granted to Executive
pursuant to Section 4(c)(3)), Executive shall receive a number of Performance
Shares and/or a payout under any long-term performance-based cash incentive
program (as applicable) equal to the product of (A) the Performance Shares
and/or cash award that would have been earned if Executive had served the
Company for the entirety of any open performance period at

 

8



--------------------------------------------------------------------------------

the time of Executive’s termination of employment and the Company’s performance
during such period had been at the target level of performance, and (B) a
fraction, (x) the numerator of which fraction shall be the sum of (i) the number
of days of Executive’s employment during any such performance period and
(ii) 365 (provided that the numerator shall not exceed the number of days in the
applicable performance period) and (y) the denominator of which fraction shall
be the number of days in the applicable performance period (as determined in the
sole discretion of the Compensation Committee). Additionally, following such
termination of employment, Executive shall not be required to repay the Sign On
Bonus.

(e) Following a Change in Control, Termination by the Company Without Cause or
by Executive for Good Reason. If a Change in Control occurs and, within 12
months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then the Company shall pay to Executive within 30 days after
the Executive’s termination (with the payment date during such 30 day period to
be determined by the Company in its sole discretion) Executive’s Accrued
Compensation and a pro rata portion of Executive’s target annual cash incentive
award established for the fiscal year in which Executive’s employment terminates
(based on the number of days of Executive’s actual service to the Company during
such fiscal year), and

(1) the Company shall pay to Executive, in the aggregate, cash payments equal to
the sum of one (1) time Executive’s then current Annual Base Salary and one
(1) time Executive’s target bonus, payable in equal monthly installments over a
period of twelve (12) months after the date Executive’s employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s dependent(s) so that Executive and Executive’s
covered dependent(s) enjoy coverage at the same benefit level and to the same
extent and for the same effective contribution, if any, as participation is
available to other executive officers of the Company; for the six (6) months
thereafter, if continuing coverage under the Company’s group health plan(s) is
not available under COBRA, upon the written request of Executive at any time
prior to or during such six (6) month period, the Company will seek to secure
continuing coverage for Executive and/or Executive’s covered dependent(s) under
the Company’s group health plan(s), or if such coverage is unavailable,
substantially similar coverage through an alternative health plan provider, and
in either case, if such coverage is obtained, the Company will reimburse
Executive and Executive’s covered dependent(s) for a portion of the cost of such
coverage equal to the amount that the Company would have paid Executive and
Executive’s covered dependents had Executive and Executive’s covered
dependent(s) been eligible for COBRA coverage and the Company was obligated to
provide reimbursement of COBRA coverage premiums paid by Executive and
Executive’s dependent(s) so that Executive and Executive’s covered dependent(s)
could enjoy coverage at the same benefit level and to the same extent and for
the same effective contribution, if any, as participation is available to other
executive officers of the Company;

(3) all outstanding equity incentive awards held by Executive and all of
Executive’s benefits under the Executive Capital Accumulation Plan at the time
of

 

9



--------------------------------------------------------------------------------

Executive’s termination (but expressly excluding Performance Shares, including
the Performance Shares granted pursuant to Section 4(c)(3)) will become fully
vested and, to the extent applicable, shall remain exercisable until the date
that is the earlier of (x) two (2) years after the date Executive’s employment
terminates and (y) its originally scheduled expiration date;

(4) Executive shall receive a number of Performance Shares and/or a payout under
any long-term performance-based cash incentive program (as applicable) equal to
the product of (A) the Performance Shares and/or cash award that would have been
earned if Executive had served the Company for the entirety of any open
performance period at the time of Executive’s termination of employment and the
Company’s performance during such period had been the Company’s actual
performance for the entire performance period, and (B) a fraction, (x) the
numerator of which fraction shall be the number of days of Executive’s
employment during any such performance period prior to the date of the Change in
Control and (y) the denominator of which fraction shall be the number of days in
the applicable performance period (as determined in the sole discretion of the
Compensation Committee); and

(5) Executive shall receive a number of Performance Shares and/or a payout under
any long-term performance-based cash incentive program (as applicable) equal to
the product of (A) the Performance Shares and/or cash award that would have been
earned if Executive had served the Company for the entirety of any open
performance period at the time of Executive’s termination of employment and the
Company’s performance during such period had been at the target level of
performance, and (B) a fraction, (x) the numerator of which fraction shall be
the number of days between the effective date of the Change in Control and the
end of the applicable performance period and (y) the denominator of which
fraction shall be the number of days in the applicable performance period (as
determined in the sole discretion of the Compensation Committee). Additionally,
following such termination of employment, Executive shall not be required to
repay the Sign On Bonus.

(f) Termination by the Company upon Expiration of the Term. If Executive’s
employment is terminated by the Company without Cause upon the expiration of the
Term (and after notice of non-renewal has been given in accordance with
Section 2), then the Company shall pay to Executive within the time period
permitted by applicable law Executive’s Accrued Compensation, and, subject to
Executive’s provision of transition services to the Company for a period of
three months following the expiration of the Term (during which three-month
period Executive would be entitled to continued pay at his Annual Base Salary
rate and participation in the Company’s welfare benefit plans, but no addition
bonus or equity compensation),

(1) the Company shall pay to Executive cash payment equal to one (1) time
Executive’s then current Annual Base Salary, payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;

(2) for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, the Company will provide reimbursement of COBRA coverage premiums
paid by Executive and Executive’s covered dependent(s) so that Executive and
Executive’s covered dependent(s) enjoy coverage at the same benefit level and to
the same extent and for the same effective contribution, if any, as
participation is available to other executive officers of the Company;

 

10



--------------------------------------------------------------------------------

(3) the equity awards granted to Executive pursuant to Sections 4(c)(1), (2) and
(3) will become fully vested as of the date Executive’s employment terminates
(assuming the target level of performance for the Performance Shares);

(4) outstanding equity incentive awards held by Executive (other than the equity
awards granted to Executive pursuant to Sections 4(c)(1), (2) and (3) and any
other Performance Shares) and all of Executive’s benefits under the Executive
Capital Accumulation Plan at the time of Executive’s termination that would have
vested in the twelve (12) months following the date Executive’s employment
terminates (in each case, as if such incentives and benefits permitted
proportionate vesting in monthly increments rather than any longer increment)
will become fully vested as of the date Executive’s employment terminates and,
to the extent applicable, shall remain exercisable until the date that is the
earlier of (x) two (2) years after the date Executive’s employment terminates
and (y) its originally scheduled expiration date; and

(5) other than with respect to the Performance Shares granted to Executive
pursuant to Section 4(c)(3)), Executive shall receive a number of Performance
Shares and/or a payout under any long-term performance-based cash incentive
program (as applicable) equal to the product of (A) the Performance Shares
and/or cash award that would have been earned if Executive had served the
Company for the entirety of any open performance period at the time of
Executive’s termination of employment and the Company’s performance during such
period had been at the target level of performance, and (B) a fraction, (x) the
numerator of which fraction shall be the sum of (i) the number of days of
Executive’s employment during any such performance period and (ii) 365 (provided
that the numerator shall not exceed the number of days in the applicable
performance period) and (y) the denominator of which fraction shall be the
number of days in the applicable performance period (as determined in the sole
discretion of the Compensation Committee). Additionally, following such
termination of employment, Executive shall not be required to repay the Sign On
Bonus.

(g) Other Programs. Except as otherwise provided in this Agreement, Executive’s
entitlements under applicable plans and programs of the Company following
termination of Executive’s employment will be determined under the terms of
those plans and programs.

(h) Conditions to Receipt of Benefits Under Section 6. Notwithstanding anything
in this Agreement to the contrary, other than the payment of Executive’s Accrued
Compensation through the date of termination of Executive’s employment,
Executive shall not be entitled to any termination payments or benefits under
this Section 6 unless and until Executive executes and delivers to the Company,
within forty-five (45) days of the date of termination of Executive’s
employment, a unilateral general release of all known and unknown claims against
the Company and its officers, directors, employees, agents and affiliates in a
form acceptable to the Company as set for forth in Exhibit A attached hereto,
other than enforcement of this Agreement and other than with respect to vested
rights provided under any compensation or benefit plan or rights to
indemnification under any Company document and such release becomes fully
effective and irrevocable under applicable law. Additionally, Executive shall
not

 

11



--------------------------------------------------------------------------------

be entitled to termination payments and benefits under this Section 6 on or
after the date, if any, during the twelve (12) months following the date
Executive’s employment terminates (the “Restricted Period”), that Executive
(1) breaches or otherwise fails to comply with any of Executive’s obligations
under Section 9(a) or Section 10 under this Agreement, or (2) Executive elects
to, directly or indirectly, (a) own, manage, operate, sell, control or
participate in the ownership, management, operation, sales or control of any of
the following: Heidrick & Struggles, Manpower, Kelly Services, Spencer Stuart,
Russell Reynolds, Egon Zender, CT Partners and/or Spherion (each a “Listed
Entity”) provided that the foregoing shall not be applicable to the ownership of
not more than 1% of the publicly traded equity securities of any of the
foregoing or to the indirect ownership of any of the foregoing through the
ownership of mutual funds; or (b) request or advise any of the clients, vendors
or other business contacts of the Company with which Executive had contact while
employed by the Company to withdraw, curtail, cancel or not increase their
business with the Company. Executive agrees to notify the Company of each
employment or consulting engagement he accepts during the Restricted Period
(including the name and address of the hiring party) and will, upon request by
the Company, describe in reasonable detail the nature of his duties in each such
position.

(i) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

(1) “Accrued Compensation” means, as of any date, the amount of any unpaid Base
Salary and annual cash incentive award earned by Executive through the date of
Executive’s death or the termination of Executive’s employment (it being
understood and agreed that no portion of the Guaranteed Bonus described in
Section 4(b) payable during a fiscal year shall be deemed earned unless
Executive was employed with the Company as of the last day of such fiscal year).

(2) “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, but excluding in any event, vicarious liability or
motor vehicle infractions, or (b) reckless or willful behavior or conduct done
in bad faith that causes or is reasonably likely to cause the Company material
harm or injury or exposes or is reasonably likely to expose the Company to any
material civil, criminal or administrative liability, or (c) any material
misrepresentation or false statement made by Executive in any application for
employment, employment history, resume or other document submitted to the
Company, either before, during or after employment.

(3) “Disability” means any physical or mental condition or impairment which
prevents Executive from performing the principal functions of Executive’s duties
with the Company that can be expected to result in death or that has lasted or
can be expected to last for a period of 60 consecutive days or for shorter
periods aggregating 120 days in any consecutive 12 month period, with such
determination to be based in part on the medical assessment of an approved
medical doctor. For this purpose, an approved medical doctor shall mean a
medical doctor selected by the Company and Executive. If the parties cannot
agree on a medical doctor, each party shall select a medical doctor and the two
doctors shall select a third medical doctor who shall be the approved medical
doctor for this purpose.

 

12



--------------------------------------------------------------------------------

(4) Executive shall be deemed to have “Good Reason” to terminate his employment
hereunder if, without Executive’s prior written consent, (A) the Company
materially reduces Executive’s title, duties or responsibilities as Chief
Financial Officer, or removes him, (B) the Company reduces Executive’s then
current Base Salary or target award opportunity under the Company’s annual
and/or long-term incentive compensation program(s) (in each case, other than as
part of an across-the-board reduction (other than relating to Base Salary within
the first 12 months of the Term) applicable to all “named executive officers” of
the Company (as defined under Item 402 of Regulation S-K and to the extent
employed by the Company at that time) and/or other than as a result of the
exercise of the Compensation Committee’s discretion with respect to the
long-term incentive compensation program contemplated by Section 4(c)(4)), or
(C) Executive’s primary location of business is moved by more than 50 miles
(other than in connection with a move of the Company’s corporate headquarters).
Prior to terminating for Good Reason, the Executive shall be required to provide
the Company with 30 days advanced written notice of his intention to terminate
employment for Good Reason, but the Company shall be permitted to cure any
events giving rise to such Good Reason during such 30 day period, after which,
if such event remains uncured, the Executive’s employment must terminate within
30 days.

7. Section 409A Compliance.

(a) General. Notwithstanding any inconsistent provision of this Agreement, to
the extent the Company determines in good faith that (a) one or more of the
payments or benefits received or to be received by Executive pursuant to this
Agreement in connection with Executive’s termination of employment would
constitute deferred compensation subject to the rules of Internal Revenue Code
Section 409A (“Section 409A”), and (b) that Executive is a “specified employee”
under Section 409A, then only to the extent required to avoid the Executive’s
incurrence of any additional tax or interest under Section 409A, such payment or
benefit will be delayed until the earlier of Executive’s death or the date which
is six (6) months after Executive’s “separation from service” within the meaning
of Section 409A. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
the Executive’s right to receive the foregoing payments shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment. For purposes of Section 409A of the Code, each right to receive payment
hereunder shall be treated as a right to receive a series of separate payments
and, accordingly, any installment payment shall at all times be considered a
separate and distinct payment. Anything in this Agreement to the contrary
notwithstanding, the terms of this Agreement shall be interpreted and applied in
a manner consistent with the requirements of Section 409A the regulations
promulgated thereunder so as not to subject the Executive to the payment of any
tax penalty or interest which may be imposed by Section 409A of the Code and the
Company shall have no right to accelerate or make any payment under this
Agreement except to the extent such action would not subject the Executive to
the payment of any tax penalty or interest under Section 409A.

(b) Reimbursements. Any reimbursements made or in-kind benefits provided under
this Agreement shall be subject to the following conditions: (i) the amount of
expenses eligible for reimbursement or in-kind benefits provided in any one
taxable year of the Executive shall not affect the amount of expenses eligible
for reimbursement or in-kind benefits provided in

 

13



--------------------------------------------------------------------------------

any other taxable year of the Executive and the amount of expenses eligible for
reimbursement shall be limited to expenses actually incurred; (ii) the
reimbursement of any expense shall be made each calendar quarter but not later
than the last day of the Executive’s taxable year following the Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date); and (iii) the right
to reimbursement of an expense or payment of an in-kind benefit shall not be
subject to liquidation or exchange for another benefit. In addition, with
respect to any reimbursement made for expenses for COBRA continuation coverage
purchased by the Executive, it is intended that any such reimbursements shall be
exempt from Section 409A of the Code pursuant to Section 1.409A-1(b)(9)(v)(B) of
the Regulations. The Executive’s right to reimbursements under this Agreement
shall be treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations.

(c) Exemptions. It is intended that payments made under this Agreement due to
the Executive’s termination of employment which are paid on or before the 15th
day of the third month following the end of the Executive’s taxable year in
which his termination of employment occurs shall be exempt from compliance with
Section 409A of the Code pursuant to the exemption for short-term deferrals set
forth in Section 1.409A-1(b)(4) of the Regulations (the “Exempt Short-Term
Deferral Payments”); and that payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which the Executive terminates
employment in an aggregate amount not exceeding two times the lesser of: (i) the
sum of the Executive’s annualized compensation based on his annual rate of pay
for the taxable year preceding the taxable year in which he terminates
employment (adjusted for any increase during that year that was expected to
continue indefinitely if he had not terminated employment); or (ii) the maximum
amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the Executive terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the terms
of this Agreement, it is possible for a payment that is subject to Section 409A
to be made in two separate taxable years, payment shall be made in the later
taxable year.

8. No Mitigation; No Offset. Executive will have no obligation to seek other
employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing employee welfare benefit plans shall result in an offset against
employee welfare benefits payable by the Company hereunder to the extent of the
benefits paid by the new employer.

9. Confidential Information; Cooperation with Regard to Litigation.

(a) Nondisclosure of Confidential Information. During Executive’s employment and
thereafter, Executive will not, without the prior written consent of the
Company, disclose to anyone (except in good faith in the ordinary course of
business in the

 

14



--------------------------------------------------------------------------------

performance of Executive’s duties hereunder to a person who, to Executive’s
knowledge, is obligated to keep such information confidential) or make use of
any Confidential Information (as defined below) except in the performance of
Executive’s duties hereunder or when required to do so by legal process, by any
governmental agency having supervisory authority over the business of the
Company or any of its Affiliates (as defined below) or by any administrative or
legislative body (including a committee thereof) that requires Executive to
divulge, disclose or make accessible such information. If Executive is so
ordered, to divulge Confidential Information, he will give prompt written notice
to the Company in order to allow the Company the opportunity to object to or
otherwise resist such order.

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means information concerning the business of the
Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

(c) Cooperation in Litigation. Executive will cooperate with the Company, during
Executive’s employment (and following Executive’s termination of employment for
any reason for a period of three years thereafter), by making Executive
reasonably available to testify on behalf of the Company or any Affiliate in any
action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to reasonably assist the Company or any such Affiliate in any
such action, suit, or proceeding by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any such Affiliate, as reasonably requested;
provided, however, that the same does not materially interfere with Executive’s
then current professional activities. The Company will reimburse Executive for
all expenses reasonably incurred by Executive in connection with Executive’s
provision of testimony or assistance (including the fees of any counsel that may
be retained by Executive). In addition, if such assistance is provided after
Executive’s termination of employment, the Company will pay Executive a per diem
rate of $2,000.

10. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment under
this Agreement.

11. Remedies. If Executive commits a material breach of any of the provisions
contained in Sections 9 and 10 above, then the Company will have the right to
seek injunctive relief. Executive acknowledges that such a breach of Section 9
or 10 could cause irreparable injury and that money damages may not provide an
adequate remedy for the Company. Nothing

 

15



--------------------------------------------------------------------------------

contained herein will prevent Executive from contesting any such action by the
Company, among other reasons, on the ground that no violation or threatened
violation of either such section has occurred.

12. Resolution of Disputes. Any controversy or claim arising out of or relating
to this Agreement or any breach or asserted breach hereof or questioning the
validity and binding effect hereof arising under or in connection with this
Agreement, other than seeking injunctive relief under Section 11, shall be
resolved by binding arbitration, to be held in Los Angeles, California in
accordance with the rules and procedures of the JAMS. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. All costs and expenses of any arbitration or court proceeding
(including fees and disbursements of counsel) shall be borne by the respective
party incurring such costs and expenses. Notwithstanding the foregoing, if any
applicable law requires different or additional rules or procedures to be
applied in order for this Agreement to arbitrate to be enforceable, or prohibits
any expense allocation provided herein, such rules or procedures shall take
precedence and such prohibitions shall be a part of this Agreement to the extent
necessary to render this Agreement enforceable. In no event shall the Executive
be required to reimburse the Company for any of the costs and expenses relating
to litigation or other proceeding under this Section 12. The obligation of the
Company under this section shall survive the termination for any reason of
Executives employment by the Company (whether such termination is by the Company
or by the Executive).

13. Indemnification.

(a) Company Indemnity and Insurance. If Executive is made a party, or is
threatened to be made a party, to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a director, officer or employee of the Company or any
Affiliate or was serving at the request of the Company or any Affiliate as a
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether or not the basis of such Proceeding
is Executive’s alleged action in an official capacity while serving as a
director, officer, member, employee or agent, then the Company will indemnify
Executive and hold Executive harmless to the fullest extent legally permitted or
authorized by the Company’s articles of incorporation, certificate of
incorporation or bylaws or resolutions of the Company’s Board to the extent not
inconsistent with state laws, against all costs, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by Executive in connection therewith, except to the extent
attributable to Executive’s gross negligence or fraud, and such indemnification
shall continue as to Executive even if he has ceased to be a director, member,
officer, employee or agent of the Company or Affiliate and shall inure to the
benefit of Executive’s heirs, executors and administrators. The Company will
advance to Executive all reasonable costs and expenses to be incurred by
Executive in connection with a Proceeding within 20 days after receipt by the
Company of a written request for such advance. Such request shall include an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined by a court or arbitrator under Section 12 hereof that
he is not entitled to be indemnified against such costs and expenses. The
provisions of this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.

 

16



--------------------------------------------------------------------------------

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or shareholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

(c) Liability Insurance. The Company will continue and maintain a directors and
officers liability insurance policy covering Executive to the extent the Company
provides such coverage for any of its other senior executive officers.

14. Expenses of Counsel for Executive. The Company shall reimburse Executive for
his actual legal and other expenses incurred in connection with the negotiation,
execution and delivery of this Agreement, up to a maximum of $20,000.

15. Assignment; Binding Nature. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in the
case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

16. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

17. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

18. Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is agreed to in writing and signed by Executive and an authorized
officer of the Company. Except as set forth herein, no delay or omission to
exercise any right, power or remedy accruing to any party shall impair any such
right, power or remedy or shall be construed

 

17



--------------------------------------------------------------------------------

to be a waiver of or an acquiescence to any breach hereof. No waiver by either
party of any breach by the other party of any condition or provision contained
in this Agreement to be performed by such other party shall be deemed a waiver
of a similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.

19. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

20. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

21. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

22. Counterparts and Facsimile. This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.

23. Notices. Any notice given to a party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the party
concerned at the address of the party indicated below or to such changed address
as such party may subsequently give such notice of:

 

  If to the Company:    KORN/FERRY INTERNATIONAL      1900 Avenue of the Stars,
Suite 2600      Los Angeles, CA 90067      Attention: Corporate Secretary   If
to Executive:   

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:    KORN/FERRY INTERNATIONAL   

/s/ Gary D. Burnison

   By:  Gary D. Burnison    Its:  Chief Executive Officer Executive:    ROBERT
ROZEK   

/s/ Robert Rozek

 

19



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

(a) an acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest (as defined in Section 16a-1(a)(2) of the Exchange Act)
in (either comprising “ownership of”) more than 30% of the Common Stock of the
Company or voting securities entitled to then vote generally in the election of
directors (“Voting Stock”) of the Company, after giving effect to any new issue
in the case of an acquisition from the Company; or

(b) consummation of merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (1) in which all or substantially all of the
holders of Voting Stock of the Company hold or receive directly or indirectly
more than 50% of the Voting Stock of the entity resulting from the Business
Combination (or a parent company), and (2) after which no Person (other than any
one or more of the Excluded Persons) owns more than 30% of the Voting Stock of
the resulting entity (or a parent company) who did not own directly or
indirectly at least that percentage of the Voting Stock of the Company
immediately before the Business Combination, and (3) after which one or more
Excluded Persons own an aggregate amount of Voting Stock of the resulting entity
owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 30% of the Voting Stock of the resulting entity; or

(c) approval by the Board of Directors of the Company and (if required by law)
by shareholders of the Company of a plan to consummate the dissolution or
complete liquidation of Korn/Ferry International; or

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new directors (excluding any new
director designated by a person who has entered into an agreement or arrangement
with Korn/Ferry International to effect a transaction described in clause (a) or
(b) of this definition) whose appointment, election, or nomination for election
was approved by a vote of at least two-thirds ( 2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
appointment, election or nomination for election was previously so approved (all
such directors, “Incumbent Directors”), cease for any reason to constitute a
majority of the Board; provided that for purposes of this clause (d), any
directors elected at any time during 1999 shall be deemed to be Incumbent
Directors.

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

 

20



--------------------------------------------------------------------------------

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i) the Company; or

(ii) any person described in and satisfying the conditions of Rule 13d-1(b)(1)
under the Exchange Act; or

(iii) any employee benefit plan of the Company; or

(iv) any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

21



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is entered into
between [Name] (“Employee”) and Korn/Ferry International, a Delaware corporation
(“Company”) and is dated as of [                    , 20    ].

In consideration of the mutual covenants undertaken and releases contained in
this Agreement, Employee and Company hereby acknowledge and agree as follows:

1. Separation. Employee’s last day of employment with the Company shall be
[                    ], 20    ] (the “Separation Date”). Employee’s coverage
under the Company’s medical and dental benefit plans will terminate 30 days
after the Separation Date. Employee shall have the option to convert and
continue Employee’s medical and dental benefits coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and will be reimbursed in
accord with the terms of Employee’s Employment Agreement dated February __, 2012
(the “Employment Agreement”). Information regarding Employee’s medical and
dental benefits continuation rights under COBRA (including costs for such
coverage) will be provided to Employee in a separate letter.

2. Severance. Notwithstanding Employee’s separation with the Company, and
conditioned upon Employee’s execution of and compliance with this Agreement,
Employee shall receive an aggregate severance payment in a gross amount equal to
$[            ] (the “Total Severance Amount”), which will be paid in [    ]
semi-monthly installments on regular Company payroll intervals, less federal,
state, and local income taxes, and any other applicable withholdings and
authorized deductions (each such semi-monthly payment is referred to herein as a
“Severance Payment” and the due date of each such Severance Payment is referred
to herein as a “Payment Date”), beginning on the first regular Company payroll
interval after the Revocation Period (as defined below). No Severance Payment
shall have been earned by the Employee unless all of the conditions set forth in
this Agreement have been satisfied as of the Payment Date applicable to such
Severance Payment.

3. No Other Compensation Except for Earned Compensation Through Separation Date
and Vested Benefits Under Benefit Plans. Employee acknowledges and agrees that
as of the Separation Date, except as otherwise expressly provided in this
Agreement, Employee shall not be entitled to receive or be eligible for any
payments, severance or sums from the Company under any offer letter, employment
agreement, plan or otherwise with respect to Employee’s employment with the
Company and/or the termination of Employee’s employment with the Company, and no
compensation, severance or other benefits shall accrue beyond the Separation
Date; provided, however, that (a) Employee is entitled to receive all
compensation actually earned by Employee through the Separation Date; and
(b) Employee will receive such vested benefits as Employee may be entitled to
receive under any benefit plan or program of the Company with respect to which
Employee is a participant as of the Separation Date, in accordance with and
subject to the terms and conditions of such plans and programs.

4. Offset for Personal Charges on Corporate Credit Cards. To the extent that
Employee has any unpaid balances from any Company corporate credit card as of
the Separation Date which the Company is not required to pay or reimburse under
the Company’s business

 

1



--------------------------------------------------------------------------------

expense policy in effect as of the Separation Date, Employee hereby authorizes
the Company (to the fullest extent permitted by applicable law) to apply and
offset any and all such unpaid balances against any sums otherwise payable or
reimbursable to Employee, and agrees to execute any additional forms/documents
necessary to allow the Company to do so.

5. Surviving Covenants. Under this Agreement, the term “Surviving Covenants”
shall mean and include all of the following: (a) all obligations of Employee
under that certain “Agreement to Protect Confidential Information” signed by
Employee, attached as Exhibit A; (b) all obligations of Employee under
provisions relating to the non-solicitation of clients and employees after
termination of employment which are contained in any written offer letter or
written employment agreement signed by Employee prior to the Separation Date and
which are valid and enforceable under applicable law, attached as Exhibit B;
(c) all obligations of Employee under any and all written policies of the
Company which are expressly binding on the Company’s employees as of the
Separation Date after termination of employment; and (d) all obligations
applicable to Employee under any benefit plan or program of the Company with
respect to which Employee is a participant as of the Separation Date, as set
forth in such plans and benefits, to the extent such obligations are stated to
or otherwise intended to apply after termination of employment. Employee
acknowledges and agrees that all of the Surviving Covenants shall remain in full
force and effect after the execution and delivery of this Agreement and after
the Separation Date in accordance with their respective terms.

6. Compliance with Agreement; Return of Property. Employee acknowledges and
agrees that as a condition precedent to the payment of the Total Severance
Amount and any Severance Payment, from the date of execution of this Agreement
by Employee through each Payment Date, (a) Employee must comply and remain in
compliance with all of Employee’s obligations under this Agreement and all of
Employee’s obligations under the Surviving Covenants; and (b) by the Separation
Date, must return to the Company all Company documents (whether prepared by the
Company, the Company’s affiliates, the Employee, or a third party) in any form
including, but not limited to, electronic, digital, and paper form (and all
copies thereof) and other Company property which the Employee has had in
Employee’s possession or under Employee’s control. Employee agrees not to keep
any Company documents in Employee’s possession or under Employee’s control,
re-create any Company documents, or deliver any Company documents to any third
party. The items that fall within the scope of this Paragraph 6 are defined
broadly to include, but are not limited to, any materials relating to the
Company or any of its subsidiaries or affiliates or any of their businesses or
property, including, but not limited to, files, notes, drawings, charts, graphs,
lists, databases, database entries or reports (including any entries,
information, or reports from the Searcher database), compilations of
information, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, personal digital assistants, mobile telephones,
electronic storage devices, credit cards, entry cards, identification badges and
keys); and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions
thereof). Employee represents and warrants that Employee has not retained, or
delivered to any person or entity (including Employee by means of a Company or
personal or other non-Company e-mail account owned or used by Employee), copies
of any items that fall within the scope of this Paragraph 6 or permitted any
copies of such materials to be made by any other person or entity.

 

2



--------------------------------------------------------------------------------

7. General Release. Except for those obligations of Company under this Agreement
and provided, however, that nothing herein shall release the Company or any
Releasees obligations to Employee under the Employment Agreement (to the extent
such obligations survive Employee’s termination of employment pursuant to the
terms of the Employment Agreement), Employee, on behalf of Employee and
Employee’s dependents, successors, heirs, assigns, agents, and executors
(collectively, the “Releasors”), hereby releases and discharges and covenants
not to sue, to the maximum extent permitted by law, the Company and its
predecessors, successors, subsidiaries, parents, branches, divisions, and other
affiliates, and each of their current and former directors, officers, employees,
shareholders, representatives, attorneys, successors and assignees, past and
present, and each of them (individually and collectively, “Releasees”) from and
with respect to any and all claims, wages, agreements, obligations, demands and
causes of action, known or unknown, suspected or unsuspected, concealed or
hidden (collectively, “Claims”), of any kind whatsoever, including, without
limitation, any Claims arising out of or in any way connected with Employee’s
employment relationship with or separation from, Company, any Claims for
severance pay, bonus or similar benefit, sick leave, pension, retirement,
vacation pay, life insurance, health or medical insurance or any other fringe
benefit, any benefits arising from any ERISA benefit plan, workers’ compensation
or disability, and any other Claims resulting from any act or omission by or on
the part of Releasees committed or omitted prior to the Separation Date,
including by way of example only, any Claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, and the
rules and regulations promulgated thereunder (“ADEA”), the Family and Medical
Leave Act, the California Fair Employment and Housing Act, or any other federal,
state or local law, regulation or ordinance. This release does not prevent
Employee from filing a charge with or participating in an investigation by a
governmental administrative agency; provided, however, that Employee waives any
right to receive any monetary award resulting from such a charge or
investigation, including, without limitation, interest, penalties, fines, and
attorneys’ fees.

8. ADEA Waiver. Employee expressly acknowledges and agrees that, by entering
into this Agreement, Employee is knowingly and voluntarily waiving any and all
rights or claims that Employee may have arising under the ADEA, which have
arisen on or before the effective date of the Agreement. Employee further
expressly acknowledges and agrees that:

 

  (i) in return for the releases provided for in this Agreement, Employee will
receive value beyond that which Employee was already entitled to receive before
entering into this Agreement;

 

  (ii) Employee was advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

 

  (iii) Employee has been given a period of 21 days within which to consider
this Agreement before signing it, and that in the event Employee executes the
Agreement before the full 21 days, Employee does so knowingly and voluntarily
and with the intention of waiving any remaining time in that 21 day period; and

 

  (iv) Employee was informed that he has seven days following the date of
execution of this Agreement in which to revoke the Agreement (the “Revocation
Period”). This Agreement shall not become effective or enforceable until the
Revocation Period has expired and Employee has not revoked the Agreement. To be
effective, such revocation must be in writing and hand delivered to the persons
identified in Paragraph 13 below within the Revocation Period.

 

3



--------------------------------------------------------------------------------

Nothing herein shall prevent Employee from seeking a judicial determination as
to the validity of the release provided in this Agreement, with regard to age
discrimination claims consistent with the ADEA.

9. California Civil Code Section 1542. The Employee’s release of Claims set
forth in this Agreement is intended to be effective as a bar to all Claims as
stated therein, whether known and unknown. Accordingly, Employee hereby
expressly waves any rights and benefits, including those which Employee does not
know or suspect to exist in Employee’s favor at the time of executing this
release, which if known by Employee might have materially affected Employee’s
decision to enter into this Agreement with the Company. Employee expressly
waives Employee’s rights under Section 1542 of the California Civil Code which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

10. No Claims Assigned or Filed. Employee represents and warrants that Employee
has not assigned or transferred to any person, firm or entity not a party to
this Agreement any of the Claims released pursuant this Agreement. Employee
further represents and warrants that neither Employee nor any person, firm or
entity acting on Employee’s behalf or for Employee’s benefit has filed any
complaints, charges, or lawsuits with any court or government agency, or
commenced any arbitration proceeding, relating to any of the Claims released
pursuant to this Agreement.

11. Confidentiality. Employee agrees to keep the terms of this Agreement
strictly confidential; provided, however, Employee shall have the right to
disclose the terms of this Agreement to Employee’s professional advisors and
family members, or otherwise as may be necessary in order to comply with
applicable law and applicable regulatory requirements or in any judicial or
arbitration proceedings.

12. Non-Disparagement. Employee will not disparage, ridicule or criticize any of
the Releasees, or make any remarks or statements that could reasonably be
construed as disparaging, ridiculing or criticism of any of the Releasees;
provided, however, that the foregoing shall not prohibit Employee from giving
truthful testimony in any legal proceeding pending before any agency or court of
the United States or state government or in any arbitration proceeding relating
to this Agreement.

 

4



--------------------------------------------------------------------------------

13. Notices. Any notices, requests, or other communications provided for by this
Agreement shall be in writing and shall be deemed to have been given at the time
when mailed by Federal Express or overnight delivery, return receipt requested,
and addressed to the address of the respective party stated below or to such
changed address as such party may have fixed by like notice similarly given:

 

To Company:

  

Linda L. Hyman

Senior Vice President – Global Human Resources

Korn/Ferry International

1900 Avenue of the Stars

Suite 2600

Los Angeles, California 90067

To Employee:

   [Insert Employee Name and Address]

13. Miscellaneous. This Agreement shall be governed by, interpreted under and
enforced, in accordance with the laws of the State of [California/New York],
excluding such state’s conflict of laws principles. If any provision of this
Agreement or its application is held invalid, the invalidity shall not affect
other provisions or applications of the Agreement which can be given effect
without the invalid provisions or application and, therefore, the provisions of
this Agreement are declared to be severable. This Agreement and the attached
exhibits constitute the entire Agreement of the parties and supersedes all prior
negotiations and all agreements, whether written or oral. This Agreement may be
modified only by a writing signed by all of the parties to this Agreement. No
waiver of any provision in this Agreement shall be binding unless in writing and
signed by the party waiving the breach. No waiver of any breach of any term or
provision of this Agreement shall be construed to be, or shall be, a waiver of
any other breach of this Agreement. This Agreement is binding on and enforceable
against the heirs, successors and assigns of Employee and the Company. This
Agreement is not and shall not be construed as an indication that the Company or
Employee may have engaged in any wrongful conduct. This Agreement may be
executed in counterparts, and each counterpart, when executed, shall have the
efficacy of a signed original. Photographic and facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

5



--------------------------------------------------------------------------------

14. Agreement Freely Entered Into. Employee has read and understands this
Agreement and voluntarily signs it without coercion, acknowledging that the
benefits described in this Agreement are adequate and the only consideration for
this Agreement. Employee confirms that no promise or inducement not contained
herein has been offered or made to cause the Employee to sign this Agreement.
Employee also acknowledges that the Company has advised the Employee that
Employee has the right and opportunity to have Employee’s own legal counsel
review this Agreement and represent Employee in connection with this Agreement,
and that the Company has also recommended that the Employee so engage Employee’s
own legal counsel in connection with this Agreement. If Employee has elected not
to engage Employee’s own legal counsel in connection with this Agreement,
Employee acknowledges, represents and warrants that such election was made by
Employee alone, in Employee’s discretion, and without any coercion or pressure
from the Company. The undersigned Employee declares under penalty of perjury
that the foregoing is true and correct.

EXECUTED as of                     ,         , 20__, at                     .

 

KORN/FERRY INTERNATIONAL     EMPLOYEE By:                 Name   Its:          

NOTE: This Agreement must be signed and returned to the Company, without any
alteration, by                     . Any modification or alteration of any terms
of this Agreement voids this Agreement in its entirety.

 

6



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND WAIVER

I, [Insert Employee’s name], hereby acknowledge that I was given 21 days to
consider the foregoing Agreement and voluntarily chose to sign the Agreement
prior to the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of [            ]
that the foregoing is true and correct.

EXECUTED on [            ] [            ], 20[    ], at
                                    .

 

   [Insert Employee Name]

 

7